Title: Thomas Appleton to Thomas Jefferson, 20 March 1816
From: Appleton, Thomas
To: Jefferson, Thomas


          
            Sir
             Leghorn 20th march 1816.
          
        	The departure of a vessel for the U: States, in the course of an hour, allows me only the time to say, that I have just return’d from paying the last tribute of affection, to my inestimable friend, mr mazzei, who died yesterday in Pisa—The first symptoms of his disorder, appear’d about a week since, by an erisipola on his legs, which it seems, his physicians were unable to prevent extending to the more noble parts; for little aided by nature, this morbid humour gain’d rapidly his breast, and baffled every effort of art.—as in health, the continual subjects of his conversation, were his “Cara patria adottiva,” and his unbounded affection for your virtues, so likewise, were they the unceasing themes on which he dwelt, until life expir’d.—In the course of a fort’night a vessel will depart for New York, by which time, I shall be enabled to inform you the State of his pecuniary concerns; as I shall then forward to you, the legal attestations of his decease, together with the dispositions of his executors, relating to the money arising from the Sale of his house & lot in Richd
          
            Accept, Sir; the expressions of my highest respect & esteem.
            Th: Appleton
          
        